Brown, C. J.
Defendant was indicted by the grand jury of Freeborn county and thereby charged with carnal knowledge of a female under the age of 18 years. He was put on trial in that county and found guilty. An order denying a new trial was reversed by this court for error in the admission of evidence. 151 Minn. 138, 186 N. W. 241. On the remand of the cause a change of ‘the place of trial to the adjoining county of Mower was granted at defendant’s request. After due trial in that county defendant was again convicted, a new trial was denied, and he again appeals.
The assignments of error present the principa] questions: (1) Whether the evidence supports the verdict; (2) whether the prosecuting attorney was guilty of prejudicial misconduct on the trial, and (3) whether there was error in the instructions to the jury.
The evidence submitted to the jury on the second trial was substantially the same as that on the first, with the exception of two additional alibi witnesses presented by defendant, and a variation in one respect in the testimony of the complaining witness. With these exceptions the record made on each trial is the same. On the former appeal we held the evidence sufficient to justify the *430conviction. A re-examination of the record, with the additions referred to, leads to the same conclusion. The evidence, approved by the trial court, is sufficient to justify the verdict. It is unnecessary to discuss it, no useful purpose would be thus served, and we pass that feature of the case without further comment. The suggestion on the argument that complainant was of bad repute, and in fact immoral, has not escaped attention. The fact that she sustained that reputation, or was immoral in fact, constitutes no defense to her further defilement. State v. Bragdon, 136 Minn. 348, 162 N. W. 465.
We find no misconduct on the part of the prosecuting attorney of a character to require a new trial, in any of the respects complained of b/ defendant. The act constituting the alleged misconduct is found in. an effort by the county attorney to introduce in evidence a conversation had between complainant and defendant leading up to the unlawful act, and which defendant claims was held inadmissible by this court on the former appeal. The evidence so held inadmissible was a conversation between the parties, testified to by complainant, involving like relations with other girls on other occasions; all of which tended to and was offered for the purpose of showing the commission of similar crimes by defendant with such other girls. The opinion of Mr. Justice Dibell on that appeal is quite clear on the question, and leaves no fair doubt of what the court intended to and did decide. On this trial the prosecuting attorney in calling for the conversation in question took pains to exclude therefrom any reference to transactions with other girls.
There was an extended colloquy on the subject,.betweeu the court and counsel, during which the county attorney criticised the former decision of this court, in an effort to induce the trial court to admit the evidence, but that all took place in the absence of the jury. After the court had indicated its ruling in the matter, and the jury had returned to the court room, the county attorney put to the complainant the following questions, by which the objectionable evidence was excluded:
*431Q. Now, Evelyn, is there any other conversation that you can recollect that took place between yourself and Hardy Friend leading up to the acts which you related took place on the bed. Not including anything that may have been said with reference to any ■other girl, or anything of that sort.
Defendant’s objection to the question was sustained.
Clearly the state may in such cases introduce in evidence in corroboration of the charge matters of inducement offered by defendant by oral speech, or otherwise, to cause submission to his will; and so long as evidence of that character, and limited to that purpose, does not tend in any way to prove like crimes with others, it is admissible. Such was the theory of the state in this instance and in urging it upon the attention of the court there was no error or misconduct. If the original offer on the subject or questions to the witness went too far, the danger of prejudice to defendant was obviated by the prompt ruling of the trial court.
It is contended that the court erred in certain supplemental instructions given the jury which it is claimed coerced and brought about the verdict finally returned by the jury. In that we are unable to concur. The jury had been out for some 24 hours and were called into court and in response to an inquiry stated that no agreement had been reached. Whereupon the court further instructed them as follows:
Gentlemen of the jury, you have been out considering this cause for about 15 hours, and have not been able to agree. Of course, I have no means of knowing how you stand or what your trouble is, but I want to say to you that it is very important that a verdict be secured. Litigation is very expensive to the parties, as well as to the county, and the state expects you to do your duty conscientiously and faithfully. I have no right to ask any juror to yield up his conscientious and settled convictions as to the evidence and I do not ask you to do that, but if this jury is being detained from a verdict by any man or any two men, then it is a matter for those in the minority, in view of the fact that the other members of the jury, who are equally as honest, and whose judg*432ment is equally as good, to take a different view of the evidence, to seriously consider whether his.or their own judgment might not be mistaken. All business transactions are done upon the theory of listening to and in proper cases yielding to the views of others, if they are sound or reasonably so. In a civil case a jury should approach the solution of the question in that spirit and not the spirit of controversy, and not the spirit of any feeling toward another member of the panel, or as to any of the parties, nor should they allow any outside consideration or motives to have any weight with them except to be governed by the evidence, as it has been detailed to you and the instructions as the court has given them to you. Now, gentlemen, you will retire to your jury room and make an earnest effort to see whether you cannot reconcile your views.
The jury again retired and within half an hour returned a verdict of guilty. The contention that the result was brought about because of the character of the instructions quoted, in effect thus coerced, cannot well be sustained. In our view of the matter the instructions were temperate and judicial in character, quite appropriate in method of advising members of the jury what their duties in the premises were. The learned judge was clear in the expression that he had no right to ask any juror to surrender his convictions, founded upon the evidence as he understood it, but that it was the duty of each to seriously compare their view with those of their fellows, with a view to the removal of any misunderstanding as to the facts of the case. This the court had not only the right to say to the jury, but in fact it was duty and responsibility cast upon it by the orderly administration of the law. We find no objection to the manner the duty was here performed. The case of Mar v. Shew Fan Qui, 108 Minn. 441, 122 N. W. 321, 133 Am. St. 460, is not in point. There the trial court expressly stated to the jury, when called into court, as in the case at bar, that the jury would not be discharged until a verdict was agreed upon; a clear case of coercion.
The other assignments of error have been fully considered with the result that no sufficient reason for interference with the verdict appears from the record. The alleged misconduct of a juror was *433disposed of by tbe trial court upon conflicting affidavits, an examination of which furnishes no basis for disapproving the conclusion reached thereon.
Order affirmed.